     Case: 1:19-cv-05312 Document #: 39 Filed: 12/14/20 Page 1 of 1 PageID #:146


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Anjanette Young v. The City of                 Case Number: 19-cv-05312
            Chicago, et al.

An appearance is hereby filed by the undersigned as attorney for:
Non-party CBS Broadcasting Inc. (d/b/a CBS2 Chicago)
Attorney name (type or print): Brian A. Sher

Firm: Bryan Cave Leighton Paisner LLP

Street address: 161 North Clark Street, Suite 4300

City/State/Zip: Chicago, Illinois 60601

Bar ID Number: 6196964                                     Telephone Number: 312-602-5000
(See item 3 in instructions)

Email Address: brian.sher@bclplaw.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on December 14, 2020

Attorney signature:            S/ Brian A. Sher
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
